                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TENNESSEE
                                           MEMPHIS

AMERICAN CLOTHING EXPRESS, INC.                     )
D/B/A ALLURE BRIDALS AND JUSTIN                     )
ALEXANDER, INC.,                                    )
                                                    ) No. 2:20-cv-02007-SHM-dkv
                   Plaintiffs,                      )
                                                    )
                                                    )
vs.
                                                    )
                                                    )
CLOUDFLARE, INC. AND DOES 1-200,                    )
INCLUSIVE,                                          )
                                                    )
                   Defendants.
                                                    )
          PLAINTIFF JUSTIN ALEXANDER, INC.’S CORPORATE DISCLOSURE
                                STATEMENT

         Plaintiff Justin Alexander, Inc. (“Justin Alexander”), by and through its undersigned

counsel, and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, hereby submits this

Corporate Disclosure Statement. Justin Alexander is a corporation organized under the laws of

New Jersey. It does not have a parent corporation, it is not a publicly traded company, and a

publicly traded company does not own 10% or more of its stock or shares.

                                                  Respectfully submitted,

                                                  /s/ Nicole D. Berkowitz
                                                  Grady M. Garrison (TN #8097)
                                                  Nicole D. Berkowitz (TN #35046)
                                                  Baker, Donelson, Bearman, Caldwell &
                                                  Berkowitz, P.C.
                                                  165 Madison Avenue, Suite 2000
                                                  Memphis, TN 38103
                                                  (901) 526-2000 (Telephone)
                                                  (901) 577-2303 (Facsimile)
                                                  ggarrison@bakerdonelson.com
                                                  nberkowitz@bakerdonelson.com




4829-9289-3872v1
2906954-000007 01/07/2020
                                                     Russell Bogart (NY #2856078) (motion to
                                                     appear pro hac vice forthcoming)
                                                     Kagen & Caspersen, PLLC
                                                     757 Third Avenue, 20th Floor
                                                     New York, NY 10017
                                                     (212) 880-2045
                                                     (646) 304-7879
                                                     rbogart@kagencaspersen.com

                                                     Attorneys for Plaintiffs American Clothing
                                                     Express, Inc. d/b/a Allure Bridals and Justin
                                                     Alexander, Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2020, a true and correct copy of the foregoing was filed
via the Court’s CM/ECF system. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all counsel of record and by U.S. mail to the following:

         CloudFlare, Inc.
         101 Townsend Street
         San Francisco, CA 94107

                                                      /s/ Nicole D. Berkowitz
                                                      Nicole D. Berkowitz




                                                 2
4829-9289-3872v1
2906954-000007 01/07/2020
